Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 recites "the energy emitters comprise a pre-heat emitter and a melt emitter, arranged along a circular path".  It is not clear whether only the melt emitter is arranged along a circular path or, instead, the pre-heat emitter and melt emitter are each arranged along a circular path.  For the purpose of examination, claim 53 reads on "the energy emitters comprise a pre-heat emitter and a melt emitter, each arranged along a circular path".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 54 recites "a post-heat emitter, arranged along the circular path between the pre-heat emitter and the post-heat emitter".  It is unclear how a post-heat emitter can be arranged along a circular path between the pre-heat emitter and itself.  For the purpose of examination, claim 54 reads on "a post-heat emitter, arranged along the circular path”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-44, 50-51, and 55 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Corsmeier (US PG Pub 2018/0345369).
Regarding claim 39, Corsmeier teaches a method for additively manufacturing an object from a powder material (para. 0032 and other items cited below), the method comprising steps of: 
discharging the powder material (para. 0036) from a powder-deposition opening (gate of para. 0040 and as shown in Fig. 2B) in a hollow body (interior of 214 in Fig. 2B, 2C9 or 614 in Fig. 6B) of a powder-supply arm (arm 614 in Fig. 6), while rotating the powder-supply arm (paras. 0040-0041, 0053, 0055-0057 with rotation shown by arrow 636 in Fig. 6) and an energy-supply arm (arm 612 in para. 0059 and in Fig. 6) about a vertical axis (axis 610 in Fig. 6); 
while rotating the powder-supply arm and the energy-supply arm about the vertical axis (para. 0053), distributing the powder material within a powder-bed volume (para. 0059) using a powder-distribution blade (616) that is coupled to the hollow body (coupled to the body of 614 through 618 as shown in Fig. 6B) and extends along the powder-deposition opening (as shown in Figs. 6A, 6B); and 
while rotating the powder-supply arm and the energy-supply arm about the vertical axis (para. 0053), consolidating at least a portion of the powder material in the powder-bed volume (para. 0059) using energy emitters (paras. 0043-0044), coupled to the energy-supply arm (para. 0044).  
Regarding claim 40, Corsmeier teaches a step of rotating the powder-supply arm and the energy-supply arm about the vertical axis at a constant speed (the rotary drive 604 implicitly has the capability to operate in this manner per paras. 0040-0041, 0053, and 0055-0057).
Regarding claim 41, Corsmeier teaches the powder-supply arm and the energy-supply arm are coupled to a shaft (referred to as rotating mechanism 604 in Fig. 6B) that is coupled to a support (632); and 

Regarding claim 42, Corsmeier teaches the powder-supply arm and the energy-supply arm are coupled to a shaft (shaft 606) that is coupled to a support (632); and 
the step of rotating the powder-supply arm and the energy-supply arm about the vertical axis comprises rotating the powder-supply arm and the energy-supply arm about the vertical axis relative to the shaft (arms rotate relative to shaft 606 since 604 is rotating on ball bearings 634 as shown in Fig. 6B).  
Regarding claim 43, Corsmeier teaches transferring the powder material (630) from a powder-material source (644) to an interior volume of the hollow body of the powder-supply arm (para. 0056).  
Regarding claim 44, Corsmeier teaches conveying the powder material through the interior volume of the hollow body in a direction away from the vertical axis (implicitly occurs since powder is conveyed from source 644 centered on the vertical axis to replenish the interior volume as discussed in paras. 0056, 0059 and shown in Fig. 6A) and perpendicular to the vertical axis (614 has an interior volume that is perpendicular to the vertical axis as shown in Fig. 6B).  
Regarding claim 50, Corsmeier teaches, while rotating the powder-supply arm and the energy-supply arm about the vertical axis (para. 0053), preventing at least some of the powder material from moving in a direction toward the vertical axis (the powder is prevented from moving toward the vertical axis since feed chute is positioned downward from powder source 644 toward powder-supply arm 614).  
Regarding claim 51, Corsmeier teaches the energy emitters are in optical communication with an energy source (paras. 0043-0044); and 
the step of consolidating at least the portion of the powder material in the powder-bed volume using the energy emitters (para. 0059), coupled to the energy-supply arm, while rotating the powder-supply arm and the energy-supply arm about the vertical axis (para. 0053), comprises heating at least the portion of the powder material (melting of para. 0059 is a heating process).  
Regarding claim 55, Corsmeier teaches supporting the powder-bed volume on a build platform (628); and 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier, as applied to claims 39 and 43 above, in view of Davidson (US PG Pub 2008/0006334).
Regarding claim 45, Corsmeier does not explicitly teach this feature.
However, Davidson teaches an AM method including steps of opening or closing the powder-deposition opening (para. 0112) to prevent application of powder to unwanted regions and/or prevent contamination from entering the powder supply (para. 0112).

Regarding claim 46, Corsmeier does not explicitly teach discharging a greater amount of the powder material from the powder-deposition opening at a first location along the powder-deposition opening than at a second location along the powder-deposition opening that is closer to the vertical axis than the first location.
However, Davidson teaches wherein a non-uniform slot width is used for a powder dispenser to perform a step of discharging a greater amount of the powder material from the powder-deposition opening at a first location along the powder-deposition opening than at a second location along the powder-deposition opening to compensate for boundary effects that occur near the edges of the powder dispenser (para. 0104).
In view of Davidson’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Corsmeier’s method to discharge a greater amount of the powder material from the powder-deposition opening at a first location along the powder-deposition opening than at a second location along the powder-deposition opening that is closer to the vertical axis than the first location to predictably and beneficially prevent non-uniformity in the applied powder depth at the first location that would occur for a uniform slot width.
Regarding claim 47, Corsmeier does not explicitly teach using the blade to move a portion of the powder material in a direction away from the vertical axis.
However, in view of Davidson’s teachings about boundary/edge non-uniformities in powder depth (para. 0104) it would have been obvious to one of ordinary skill in the powder AM arts to modify Corsmeier’s step of distributing the powder material within the powder-bed volume using the powder-distribution blade that is coupled to the hollow body and extends along the powder-deposition opening, while rotating the powder-supply arm and the energy-supply arm about the vertical axis, so that the step comprises moving a portion of the powder material in a direction away from the vertical axis to prevent excess accumulation of powder in the region closer to the vertical axis and push it into outer trough 626 (in Fig. 6B of Corsmeier).
Regarding claim 48, Corsmeier teaches collecting an excess amount of the powder material (para. 0058), moved beyond a perimeter boundary of the powder-bed volume by the powder-distribution blade (as shown in Fig. 6B), in a trough (626).  
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier in view of Davidson, as applied to claims 47 and 48 above, further in view of Russell (US PG Pub 2008/0042321).
Regarding claim 49, Corsmeier does not explicitly teach this feature.
However, Russell teaches an AM method wherein excess amount of powder material is transferred from a trough to a powder-material source (per para. 0071 and as shown in Figs. 4, 5, and 6A).
In view of Russell’s teachings, it would have been obvious to one of ordinary skill in the art to modify Corsmeier’s method to include Russell’s powder transfer step to predictably provide the benefits of recycling of unused powder and reduction of material costs.  
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier, as applied to claims 39 above, in view of Hunze (US PG Pub 2020/0223139).
Regarding claim 52 Corsmeier does not explicitly teach this feature.
However, Hunze teaches an AM method wherein consolidating at least the portion of the powder material in the powder-bed volume using the energy emitters (para. 0006) comprises at least partially overlapping energy beams, emitted from the energy emitters (para. 0012). 
Hunze teaches that using a step of overlapping energy beams allows for control over the irradiation pattern due to interference effects in the far field (para. 0012).
In view of Hunze’s teachings, it would have been obvious to one of ordinary skill in the art to modify Corsmeier’s method with Hunze’s beam overlapping step to predictably obtain improved control over the irradiation pattern allowing for advanced patterning of the powder material. 
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier, as applied to claim 39 above, in view of Herzog (US PG Pub 2018/0326655) and Schloffer (US PG Pub 2017/0314402).
Regarding claim 53, Corsmeier does not teach these features.

the step of consolidating at least the portion of the powder material in the powder-bed volume  using the energy emitters, comprises: pre-heating at least the portion of the powder material to a first temperature using the pre-heat emitter (thermal pretreatment of para. 0079 implicitly involves heating to a first temperature).
Herzog does not explicitly teach that the melt temperature is greater than the thermal pretreatment temperature.
However, use of a melting temperature greater than a thermal pretreatment temperature is well-known in the powder AM arts, as taught, for example, by Schloffer (para. 0028).
Schloffer teaches that use of such a heating scheme in provides the benefits of reduction of air trapped in the powder, reduction of adverse oxidation processes, and increased speed of heating (para. 0028).
In view of Schloffer’s teachings, it would have been obvious to one of ordinary skill in the art to modify the method of Corsmeir as modified by Herzog to include the use of a melting temperature greater than a thermal pretreatment temperature to predictably obtain the benfits cited above.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier in view of Herzog and Schloffer, as applied to claims 39 and 53 above, further in view of Leuterer (US PG Pub 2009/0312454).
Regarding claim 54, Corsmeier does not teach these features.
However, Herzog teaches an AM method wherein the energy emitters (laser diode elements 10 in para. 0079 and Figs. 5 and 7) further comprise a post-heat emitter (segment 12a having elements for thermal post-treatment per para. 0079), each arranged along the circular path (eg. path 24 in Fig. 5 or path 26 in Fig. 7); and 

Herzog does not explicitly teach that the post-treatment temperature is less than the melting temperature.
However, use of a post-treatment temperature that is less than the melting temperature is well-known in the powder AM arts, as taught, for example, by Leuterer (para. 0018).
Leuterer teaches that use of such a heating scheme provides the benefits of a good connection between succesive layers, minimizes the formation of pores due to an inadequately melting of the powder particles, and maintains good mechanical properties in the 3D object (para. 0018).
In view of Leuterer teachings, it would have been obvious to one of ordinary skill in the art to modify the method of Corsmeir as modified by Herzog and Schloffer to include the use of a post-treatment temperature that is less than the melting temperature to predictably obtain the benfits cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/JIMMY R SMITH JR./Examiner, Art Unit 1745